DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
State of Claims
The amendment filed on 02/23/2021 has been entered and fully considered.  
Claims 1, 2, 4, 11, 12, 14-16, 19-24, 27, and 28 are pending in Instant Application.
Response to Arguments
Applicant's arguments, see remarks, filed 02/23/2021, with respect to Application 16/064,630 have been fully considered but they are not persuasive. 
	Applicant remarks, page 6-7 states:
“Applicant submits that Bujak does not teach or suggest a processor configured to calculate an output signal which is indicative of whether the lateral acceleration data exceeds 6 of 9PAT15-142US1-5151-0015 least one lateral acceleration data threshold value for a predetermined period of time” 
“compare the output signal with at least one output threshold to determine the manner in which the vehicle is driven," as recited by independent claim 1; and
Applicant submits that Watson fails to cure the deficiencies of Bujak and Booth. Watson merely teaches that lateral acceleration can be processed by a weighted moving average filter as part of a roll detection system.
Examiner’s Response:
Examiner respectfully disagrees. Regarding the remarks of the applicant that states, “Applicant submits that Bujak does not teach or suggest a processor configured to calculate the sensed tire data from step 206 in the form of current continuous lateral acceleration data 231 for the wheel, is compared to stored values at the same speed from information block 210 in step 232. If the magnitude of the Y acceleration component exceeds a threshold value in step 232, and the Y component is substantially equal in both the positive and negative directions in step 234; and Figure 8” and [0095], “The acceleration can also be compared to a characteristic acceleration profile obtained through vehicle testing and stored in electronic memory. The stored signature would be indicative of a tire leaving the road Surface. The second method com pares the rolling acceleration values, both in the time and frequency domain, to the previous values obtained on the road surface”. The Examiner interprets that an output signal (i.e., the calculated sensed tire data), shows current continuous lateral acceleration data 231 for the wheel that compared to stored values and where the lateral acceleration data exceeds at least one lateral acceleration data threshold value.
Secondly, the remarks of the applicant states “compare the output signal with at least one output threshold to determine the manner in which the vehicle is driven,” as recited by independent claim 1. The Examiner respectfully disagrees. Examiner would like to point paragraph [0090] of Bujak where it states “The preprocessed tire sensor data is then analyzed according to tire abnormality detection criteria in step 308. A more detailed explanation of the tire abnormality detection criteria is provided in the example of FIG. 10. In this example, the sensor signals are compared to stored sensor frequency response signatures from block 309” and paragraph of [0096], “The sensed tire data (*** Examiner interprets the sensed tired data as the output signal) from steps 302 and 304 as described above, is then compared to stored values from information block 309 in step 326. The stored Fourier response may comprise a lookup table of sensor signatures at various speeds, each indicative of a tire abnormality condition). The Examiner interprets that the output threshold and compared to stored values is determine the manner in which the vehicle is driven by the sensed tired data that is indicated by a tire abnormality condition.
Thirdly, the remarks of the applicant states “Applicant submits that Watson fails to cure the deficiencies of Bujak and Booth. Watson merely teaches that lateral acceleration can be processed by a weighted moving average filter as part of a roll detection system”. The Examiner respectfully disagrees. Examiner would like to point paragraph [0043] of the Watson reference where it states “The filters 22, 24 are, for example, moving average filters having a moving average window of TA, e.g. between 10 and 15 milliseconds, so as to provide a suitable compromise between fast signal response and noise reduction. As an example, for a processor 26 that uniformly samples the angular velocity, and lateral acceleration component Ay, signals-as is assumed herein below-with a sampling rate of 2500 Hz (corresponding to a sample period dt=0.4 milliseconds) and a window of 12.8 milliseconds, a moving average for each signal would be calculated from the last 32 samples acquired. The individual samples of the moving average are typically uniformly weighted, but could alternately be non-uniformly weighted. *Examiner interprets that non-uniformly weighted is equivalent to exponential weights). Watson may teach a roll detection system, however, the Examiner believes that the moving average can be translated to calculate a moving average of the lateral acceleration data at 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 11, 12, 14-16, 19-24, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bujak et al. (US-2008/0243327)  in view of  Booth (WO1994000307; already of record), and further in view of Watson et al. (US-2003/0182042).
	Regarding Claim 1, Bujak teaches a system for determining the manner in which a vehicle is driven, the system comprising: 
	a processor comprising an input (see at least Bujak: Para. [0058], lines 1-5, The controller 26 as well as the suspension control 49, the brake controller 60, and the engine/transmission controller 123 may be microprocessor based such as a computer having a central processing unit, memory (RAM and/or ROM), and associated input and output buses) configured to receive lateral acceleration data (see at least Bujak: Para. [0085], line 1-3, the sensed tire data from step 206 in the form of current continuous lateral acceleration data 231 for the wheel) from at least one on-board vehicle lateral acceleration sensor (see at least Bujak: Para. [0036], lines 3-6, The lateral acceleration sensor is mounted on the car body located at the center of gravity, with its sensing direction along by axis, whose output is denoted as ay), wherein the processor is configured: 
	(i) to calculate an output signal which is indicative of whether the lateral acceleration data exceeds at least one lateral acceleration data threshold value (see at least Bujak: Para. [0085], lines 1-7, the sensed tire data from step 206 in the form of current continuous lateral acceleration data 231 for the wheel, is compared to stored values at the same speed from information block 210 in step 232. If the magnitude of the Y acceleration component exceeds a threshold value in step 232, and the Y component is substantially equal in both the positive and negative directions in step 234; and Figure 8) for a predetermined period of time (see at least Bujak: Para. [0098], lines 10-17, The acceleration can also be compared to a characteristic acceleration profile obtained through vehicle testing and stored in electronic memory. The stored signature would be indicative of a tire leaving the road Surface. The second method compares the rolling acceleration values, both in the time and frequency domain, to the previous values obtained on the road surface); and 
	(ii) to compare the output signal with at least one output threshold to determine the manner in which the vehicle is driven (see at least Bujak: Para: [0090], The preprocessed tire sensor data is then analyzed according to tire abnormality detection criteria in step 308. A more detailed explanation of the tire abnormality detection criteria is provided in the example of FIG. 10. In this example, the sensor signals are compared to stored sensor frequency response signatures from block 309; and Para. [0096], lines 1-6, The sensed tire data (* Examiner interprets the sensed tired data as the output signal) from steps 302 and 304 as described above, is then compared to stored values from information block 309 in step 326. The stored Fourier response may comprise a lookup table of sensor signatures at various speeds, each indicative of a tire abnormality condition).	
	Bujak teaches lateral acceleration data, however Bujak does not explicitly teach:
	the processor comprises an output configured to send a control signal to inhibit lowering of a ride height of the vehicle, wherein the control signal is indicative of the manner in which the vehicle is driven, 
the processor having at least one exponentially weighted moving average filter configured to calculate a moving average of the lateral acceleration data at predetermined 
	However, in the same field of endeavor, Booth teaches:
	the processor comprises an output configured to send a control signal to inhibit lowering of a ride height of the vehicle (see at least Booth:  Pg. 14, lines l-4, An Up/Down signal 87, 88, 89 or 91 causing operation of the inlet valve 43 is referred to as an Up signal whereas an Up/Down signal causing operation of the release valve 50 is referred to as a Down signal; and Pg. 21, lines 21-25, the ECU 27 is inhibited from sending further up and down signals to open the ride height valves 51, 52, 53 and 54 until the inhibit switch 79 or the down switch 80 on the selector switch unit 77 is pressed or until the road speed signal 72 indicates a road speed in excess of 56 km/hour), wherein the control signal is indicative of the manner in which the vehicle is driven (see at least Booth:  Pg. 21, lines 21-25, the ECU 27 is inhibited from sending further up and down signals to open the ride height valves 51, 52, 53 and 54 until the inhibit switch 79 or the down switch 80 on the selector switch unit 77 is pressed or until the road speed signal 72 indicates a road speed in excess of 56 km/hour. *Examiner interprets inhibit switch control signal indicates a road speed in excess of 56 km/hour, which is indicative of the manner in which the vehicle is driven).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify a system as taught by Bujak and combine the processor comprises an output configured to send a control signal to inhibit lowering of a ride height of the vehicle, wherein the control signal is indicative of the manner in which the vehicle is driven as taught by Booth. One of ordinary skill in the art would have been motivated to make this modification in order to provide a suspension system which is particularly suitable for smaller passenger 
	Neither Bujak nor Booth teaches:
	the processor having at least one exponentially weighted moving average filter configured to calculate a moving average of the lateral acceleration data at predetermined intervals and to apply exponential weights to the calculated moving averages so as to calculate the output signal.
	However, in the same field of endeavor, Watson teaches:
	the processor having at least one exponentially weighted moving average filter configured to calculate a moving average of the lateral acceleration data at predetermined intervals and to apply exponential weights to the calculated moving averages so as to calculate the output signal (see at least Watson: Para. [0043], lines 10-23, The filters 22, 24 are, for example, moving average filters having a moving average window of TA, e.g. between 10 and 15 milliseconds, so as to provide a Suitable compromise between fast Signal response and noise reduction. As an example, for a processor 26 that uniformly samples the angular velocity, and lateral acceleration component Ay, signals-as is assumed herein below-with a sampling rate of 2500 Hz (corresponding to a sample period dt=0.4 milliseconds) and a window of 12.8 milliseconds, a moving average for each signal would be calculated from the last 32 samples acquired. The individual samples of the moving average are typically uniformly weighted, but could alternately be non-uniformly weighted. *Examiner interprets that non-uniformly weighted is equivalent to exponential weights).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify a system as taught by Bujak in view of Booth and combine the 
	Regarding Claim 11, the combination of Bujak, Booth and Watson teach system of Claim 1.  Bujak does not explicitly teach wherein the processor is configured to access a memory device and execute instructions stored therein such that it is operable to calculate the output signal to determine whether the vehicle is being driven in a dynamic manner or non-dynamic manner, and to inhibit lowering of the ride height of the vehicle when it is determined that the vehicle is being driven in a dynamic manner.  
	However, in the same field of endeavor, Booth teaches:
	wherein the processor is configured to access a memory device and execute instructions stored therein such that it is operable to calculate the output signal to determine whether the vehicle is being driven in a dynamic manner or non-dynamic manner (see at least Booth: Pg. 15, lines 8-10, The datum which determines the steady state ride height setting varies according to the mode selected by the driver using the selector switch unit 77;  and Pg. 22, lines 3-9, The ECU 27 includes an on board diagnostics system which checks that the height sensor signals 82, 83, 84 and 85 are within operational limits, that the engine speed and vehicle speed signals 71 and 72 are not open circuit and within limits of rate of change. The ECU also checks for a stuck pressure switch 47, failure of the compressor 29, air leakage and for correct valve functioning.*Examiner interprets that this citation teaches an output signals checks signals that are operating in a  dynamic non-dynamic manner within operational limits), and to inhibit lowering of the ride height of the vehicle when it is determined that the vehicle is being driven in a dynamic manner (see at least Booth: Pg. 19, lines 8-12, when the suspension is adjusted from a higher setting to a lower setting, the ECU adjusts the ride height to a second intermediate setting of 70 percent of the required suspension movement whilst again maintaining the same sequence of movement).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify a system as taught in the combination of Bujak, Booth and Watson and combine wherein the processor is configured to access a memory device and execute instructions stored therein such that it is operable to calculate the output signal to determine whether the vehicle is being driven in a dynamic manner or non-dynamic manner, and to inhibit lowering of the ride height of the vehicle when it is determined that the vehicle is being driven in a dynamic manner as taught by Booth. One of ordinary skill in the art would have been motivated to make this modification in order to provide a suspension system which is particularly suitable for smaller passenger carrying vehicles such as automobiles and sports utility vehicles (Booth: Page 2, Paragraph 1, lines 1-4).
	Regarding Claim 12, the combination of Bujak, Booth and Watson teach the system of Claim 1. Bujak further teaches:
	wherein the processor comprises an electronic processor having an electrical input for receiving the lateral acceleration data (see at least Bujak: Para. [0041], The controllers described herein may be microprocessor based such as a computer having a central processing unit, memory (RAM and/or ROM) and associated input and output buses. The controllers may be application-specific integrated circuits or may be formed of other logic devices known in the art. The controllers may each be a portion of a central vehicle main control unit, an interactive vehicle dynamics module, a restraints control module, a main safety controller, a control circuit having a power supply, combined into a single integrated controller, or may be a stand-alone controller as shown;  and Para. [0085], lines 1-4, the sensed tire data from step 206 in the form of current continuous lateral acceleration data 231 for the wheel, is compared to stored values at the same speed from information block 210 in step 232).  
	Regarding Claim 14, (Previously Presented) the combination of Bujak, Booth and Watson teaches the system of Claim 1. Bujak further teaches wherein the input is configured to receive vehicle speed data from a vehicle speed sensor (see at least Bujak: Para. [0086], lines 9-10, only an ATMS sensor 20 data at each wheel and the vehicle speed data are analyzed; and Para. [0073], lines 24-27, the control method is based on feedback from the ATMS 18 alone, or in combination with only one or a few other sensor inputs such as the driver inputs and vehicle speed).  
	Regarding Claim 15, the combination of Bujak, Booth and Watson teaches the system of Claim 14. Bujak further teaches wherein the processor is configured to determine the at least one lateral acceleration data threshold value (see at least Bujak: Para. [0085], lines 1-4, the sensed tire data from step 206 in the form of current continuous lateral acceleration data 231 for the wheel, is compared to stored values at the same speed from information block 210 in step 232) for the detected vehicle speed data (see at least Bujak: Para. [0085], lines 10-12, Again, the threshold value may be a stored value, or may be derived from the other vehicle wheel data).  
	Regarding Claim 16, the combination of Bujak, Booth and Watson teach the system of Claim 14. Bujak does not explicitly teach:

	However, in the same field of endeavor, Booth teaches:
	wherein the processor is arranged to send the control signal when the vehicle speed is greater than a speed threshold value (see at least Booth:  Pg. 21, lines 21-25, the ECU 27 is inhibited from sending further up and down signals to open the ride height valves 51, 52, 53 and 54 until the inhibit switch 79 or the down switch 80 on the selector switch unit 77 is pressed or until the road speed signal 72 indicates a road speed in excess of 56 km/hour).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify a system as taught in the combination of Bujak, Booth and Watson and combine wherein the processor is arranged to send the control signal when the vehicle speed is greater than a speed threshold value as taught by Booth. One of ordinary skill in the art would have been motivated to make this modification in order to provide a suspension system which is particularly suitable for smaller passenger carrying vehicles such as automobiles and sports utility vehicles (Booth: Page 2, Paragraph 1, lines 1-4).
	Regarding Claim 19, the combination of Bujak, Booth and Watson teaches the system of Claim 1. Bujak teaches wherein the at least one on-board vehicle lateral acceleration sensor (see at least Bujak: Para. [0036], lines 3-6, The lateral acceleration sensor is mounted on the car body located at the center of gravity, with its sensing direction along b2 axis, whose output is denoted as ay) comprises an inertial management unit (see at least Bujak: Para. [0029], lines 8-14, The present invention is also described with respect to an integrated sensing system (ISS), which uses a centralized motion sensor cluster such as an inertial measurement unit (IMU) and other available, but decentralized, sensors. Although a centralized motion sensor, such as an IMU, is primarily described, the techniques described herein are easily transferable to using the other discrete sensors; and Para. [0048], lines 1-4, The inertial measurement unit (IMU) 82 contains inertial sensors for detecting vehicle yaw, pitch and roll. This data is communicated to the safety control system 25 in order to determine whether a rollover event exists).   		
	Regarding Claim 20, the combination of Bujak, Booth and Watson teaches the system of Claim 1. Bujak does not explicitly teach wherein the ride height of the vehicle is configurable between at least two vehicle ride height positions.  
	However, in the same field of endeavor, Booth teaches:
	Booth further discloses wherein the ride height of the vehicle is configurable between at least two vehicle ride height positions (see at least Booth: Pg. 2, lines 5-11, According to a first aspect of the invention there is provided a suspension system of the kind referred to wherein the control means is operative to maintain the ride height at a first, Standard, setting for normal driving on a road and driver operable selector means are provided for varying operation of the control means to alter the ride height to a second).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify a system as taught in the combination of Bujak, Booth and Watson and combine wherein the ride height of the vehicle is configurable between at least two vehicle ride height positions as taught by Booth. One of ordinary skill in the art would have been motivated to make this modification in order to provide a suspension system which is particularly suitable for smaller passenger carrying vehicles such as automobiles and sports utility vehicles (Booth: Page 2, Paragraph 1, lines 1-4).
Claim 21, the combination of Bujak, Booth and Watson teaches the system of Claim 1. Bujak does not explicitly teach wherein when the vehicle ride height has been lowered to a lowered position, the processor is configured to send a control signal to raise the ride height to a raised position when it is determined that the vehicle is being driven dynamically.
	However, in the same field of endeavor, Booth teaches:
	Booth further teaches wherein when the vehicle ride height has been lowered to a lowered position (see at least Booth:  Pg. 16, lines 16-22, However, when the vehicle is already in the Standard ride height setting, operation of the Down switch (with the inhibit switch 79 selecting Inhibit Off) provides a driver's selector signal 76 which causes the ECU to select a new datum which gives a Kneel ride height setting, 60mm below the Standard ride height), the processor is configured to send a control signal to raise the ride height to a raised position when it is determined that the vehicle is being driven dynamically (see at least Booth: Pg. 16, lines 6-10, Operation of the up switch 78 (with the inhibit switch 79 selecting Inhibit Off) provides a driver's selector signal 76 which causes the ECU to select a new datum which gives a High Profile ride height setting, 40mm above the Standard ride height).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify a system as taught in the combination of Bujak, Booth and Watson and combine wherein when the vehicle ride height has been lowered to a lowered position, the processor is configured to send a control signal to raise the ride height to a raised position when it is determined that the vehicle is being driven dynamically. as taught by Booth. One of ordinary skill in the art would have been motivated to make this modification in order to provide a suspension system which is particularly suitable for smaller passenger carrying vehicles such as automobiles and sports utility vehicles (Booth: Page 2, Paragraph 1, lines 1-4).
Claim 22, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise. 
	Regarding Claim 27, the claim(s) recites analogous limitations to claim(s) 1 and 22 above, and is/are therefore rejected on the same premise. Bujak further teaches a non-transitory, computer-readable storage medium storing instructions thereon that when executed by one or more processors causes the one or more processors (see at least Bujak: Para. [0041, lines 1-7, The controllers described herein may be microprocessor based such as a computer having a central processing unit, memory (RAM and/or ROM) and associated input and output buses. The controllers may be application-specific integrated circuits or may be formed of other logic devices known in the art) to carry out the method of Claim 22.  	
	Regarding Claim 28, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Bujak further teaches a vehicle comprising a system according to Claim 1 (see at least Bujak: Para. [0033], lines 1-5, The control system 11 is in communication with a sensing system 16. The sensing system 16 may have many different active and passive sensors including the sensor set typically found in a roll stability control or a rollover control system (including lateral accelerometer)).
Claims 2, 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bujak, Booth and Watson as applied to claim 1 above, and further in view of Nitta et al. (US-2012/0109461).
	Regarding Claim 2, the combination Bujak, Booth and Watson teaches the system of Claim 1. Although Bujak teaches …the lateral acceleration data exceeds the at least one lateral acceleration data threshold value for a predetermined period of time, Bujak, Booth and Watson does not explicitly teach:

if the lateral acceleration data exceeds the at least one lateral acceleration data threshold value for a predetermined period of time.
	However, in the same field of endeavor, Nitta teaches:
	wherein the processor is configured to apply a boost value to the output signal (see at least Nitta: Para. [0046], lines 4-8, The lateral motion control apparatus 40 is configured of a
microcomputer including a ROM, a RAM, and a CPU, and outputs operation signals to the respective actuators, thus carrying out integrated control of the lateral motion of the vehicle; and  Para. [0047], lines 5-10, The target lateral acceleration Gy* calculated by the driving assistance application 50 is inputted into the lateral motion control apparatus 40. The lateral motion control apparatus 40 outputs operation signals to the respective actuators 14, 22, and 32 based on the inputted target lateral acceleration Gy*) if the lateral acceleration data exceeds the at least one lateral acceleration data threshold value for a predetermined period of time (see at least Nitta: Para. [0082], lines 10-20, It is particularly likely for the yaw rate control to be stopped in the case where the threshold value TSth is constant regardless of changes in the target lateral acceleration Gy*, when the magnitude of the steering torque TS that has increased due to a steering operation not carried out intentionally exceeds the threshold value TSth. For example, as shown in FIG. 7, the magnitude of the steering torque is that increases in response to changes in the target lateral acceleration Gy* exceeds the constant threshold value TSth (the reference threshold value TS0) at the point in time of Tl, and thus the yaw rate control is stopped at that point in time).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of 
in vehicle motion control, it is important to determine whether or not lateral motion is occurring in the light of safety, and to estimate the elicited lateral motion amount in the light of performance. (Nitta: Para. [0056], lines 10-14).
	Regarding Claim 4, the combination of Bujak, Booth and Watson teaches the system of Claim 1.  Neither Bujak, Booth nor Watson explicitly teach:
	wherein one or more instances of the lateral acceleration data exceeding the at least one lateral acceleration data threshold causes the output signal to exceed the output threshold.
	However, in the same field of endeavor, Nitta teaches:
	wherein one or more instances of the lateral acceleration data exceeding the at least one lateral acceleration data threshold causes the output signal to exceed the output threshold (see at least Nitta: Para. [0103], lines 12-18, the threshold value TSth changes from the reference threshold value TS0 to the second threshold value TS2 at time Tl. The second threshold value TS2 is set to a value that is much lower than the reference threshold value TS0, thus the steering torque absolute value |TS| exceeds the threshold value TSth (which is TS2) at time T2. Therefore, the yaw rate control is stopped at time T2).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of Bujak, Booth and Watson and combine wherein one or more instances of the lateral acceleration data exceeding the at least one lateral acceleration data threshold causes the output 
	Regarding Claim 23, the claim(s) recites analogous limitations to claim(s) 2 above, and
is/are therefore rejected on the same premise.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664